Title: To James Madison from the Chiefs and Headmen of the Shawnee Indians, [10 April 1809]
From: Chiefs and Headmen of the Shawnee Indians
To: Madison, James


Father,
[10 April 1809]
It has been three years since we met together at the seat of Government, you then told us that we ought to take care of our women and children and provide well for them, we took your [a]dvice, at that time you told us you wished to help our poor women and Children you told us you would send a man to help us and that man a Quaker went by us comeing from you, you thought him a good man in appointing him. Since that man has come to live with us, our women and Children has found the benefit of it they have had plenty to eat, and he has helped us to make fences round our corn fields; since he has been with us we have done verry well by his assistance to work with the young men, that we find the benefit of it now, and you told us if we would cultivate the Land with him that we would become independent, we find this to be true; last summer we had plenty of corn and every kind of Vegetables, our young men are always verry glad to have our friend working with them our friend is now about building a Mill for us, we hope to find the benefit of it when it is done our young men is glad to see it, and we hope you will go thro the work now as it is begun and we will be independent in a short time, our friend likes all our people and when they meet they are always glad to see each other, he always give them good advice, since our friend Kirk has lived with us we have always found him a good man, we are verry fond of him. The white people in the State of ohio are also fond of him, we do not want to part with him as he is a good man, we wish him to return and live with us. The white people all wish him to return. The Wayandots are also verry fond of him and have requested us to say that they wish him to return and take charge of our business again, we hope our Father will not listen to the bad stories that have gone about against our friend, for they are all false, we therefore hope our Father will send him back to us.
Our heart felt sorry when we found our friend was dismissed all our people are fond of him and are sorry to part with him, we hope our Father will not take him away from us but send him back again soon, we hope he will send an answer to this soon, in order to make our minds easy, as our hearts will feel sorry untill we hear of his comeing back, This is all we have [to] say it is the sentiments of our hearts.



Signed,
The old Snake his mark ×


"
The Wolf his mark ×


"
The Black Hoof his mark ×


"
Capt. Butler his mark ×


"
Young Snake his mark ×


"
The Beaver his mark ×




a Deleware Chief who happened to be present at the council



